Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2004/0179600) in view of Elberbaum (US 2008/0151884).

Regarding claim 1, 10 and 19, Wells discloses a system for signal transmission, comprising:
at least one storage medium including a set of instructions (See [0022]); and
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to (See Fig 7 and [0045-0050]):
receive a composite multimedia signal (See Fig 7 and [0049]receiving a multichannel encoded stream from encoder and multiplexer), wherein the composite multimedia signal is encoded in a frame format (See [0005] frame format is broad terminology in telecommunications which can be interpreted under the broadest reasonable interpretation to include any container, packet or repeating structure of data transmission.), the frame format including an active zone and a blanking zone (See [0006] [0035] the picture data is divided into non-viewable and viewable data portions)  and the composite multimedia signal being associated with a plurality of multimedia signals acquired by a plurality of acquisition devices (See [0004] [0028] plurality of acquisition devices reads on input from multiple cameras);
insert one or more control signals in a predetermined section of the blanking zone (See [0006] [0035] inserting source and time information in a non-viewable blanking interval); and
providing control information to an input device (See [0034] information such as source and time information may be provided to the input section as one or more signals).

Elberbaum discloses that it was known to transmit one or more control signals to one or more target acquisition device of a plurality of acquisition devices via a transmission medium (See Fig 1 and [0043-0044] providing synchronization information to a plurality of capture devices)
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wells with the known methods of Elberbaum predictably resulting in transmit the one or more control signals to one or more target acquisition devices of the plurality of acquisition devices via a transmission medium by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of synchronizing the capture of the multimedia signals as suggested by Elberbaum.

Regarding claim 3, 12 and 20, Wells and Elberbaum further disclose the system of claim 1, wherein each of the one or more control signals is associated with an identity, and to transmit the one or more control signals to the one or more target acquisition devices, the at least one processor is directed to cause the system to: transmit the one or more control signals to the one or more target acquisition devices based on one or more identities (See [0005] [0034] provide source of video signal as information input, with respect to analysis of claim 1 sending control information including source information as input).

Regarding claim 9 and 18, Wells and Elberbaum disclose the system of claim 1, but do not disclose wherein the transmission medium is a coaxial cable.
OFFICIAL NOTICE is taken that coaxial cable as a transmission medium was notoriously well known in the art of telecommunications and the art of video distribution.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wells with the notoriously well known techniques of using coaxial cable predictably resulting in the transmission medium being a coaxial cable by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a standardized communication medium.

	

	
Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2004/0179600) in view of Elberbaum (US 2008/0151884) in view of Becker et al. (US 2016/0352798).

Regarding claim 2 and 11, Wells and Elberbaum disclose the system of claim 1, wherein the composite multimedia signal includes analog signals in the active zone and digital signals in the blanking zone.
Becker discloses that it was known to encode analog video pictures in a digital video stream (See [0091]).
.


	
Claim 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2004/0179600) in view of Elberbaum (US 2008/0151884) in view of Rachwalski et al. (US 2006/0083236).

Regarding claim 4 and 13, Wells and Elberbaum disclose the system of claim 1, but does not explicitly disclose wherein to insert the one or more control signals in the predetermined section of the blanking zone, the at least one processor is directed to cause the system to:
determine a position of a frame header;
identify a predetermined position based on the position of the frame header and a counter; and insert the one or more control signals in the predetermined section of the blanking zone based on the predetermined position.
Rachwalski discloses that it was known to determine a position of a frame header; and identify a predetermined position based on the position of the frame header and a counter; 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wells with the known methods of Rachwalski predictably resulting in determine a position of a frame header; identify a predetermined position based on the position of the frame header and a counter; and insert the one or more control signals in the predetermined section of the blanking zone based on the predetermined position by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of encoding video streams for loss tolerant multimedia multicasting as suggested by Rachwalski.

Regarding claim 5 and 14, Wells and Elberbaum disclose the system claim 1, wherein to insert the one or more control signals in the predetermined section of the blanking zone, the at least one processor is directed to cause the system to:
determine a position of a frame header; identify a predetermined position based on the position of the frame header and a timer, and insert the one or more control signals in the predetermined section of the blanking zone based on the predetermined position.
Rachwalski discloses that it was known to determine a position of a frame header; and identify a predetermined position based on the position of the frame header and a counter; and insert the one or more control signals in the predetermined section of the blanking zone 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wells with the known methods of Rachwalski predictably resulting in determine a position of a frame header; identify a predetermined position based on the position of the frame header and a timer; and insert the one or more control signals in the predetermined section of the blanking zone based on the predetermined position by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of encoding video streams for loss tolerant multimedia multicasting as suggested by Rachwalski.


Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2004/0179600) in view of Elberbaum (US 2008/0151884) in view of Aagaard et al. (US 2003/0210329).

Regarding claim 6 and 15, Wells and Elberbaum disclose the system of claim 1, but does disclose wherein each of the one or more control signals is associated with a control command, the control command being configured to control a corresponding target acquisition device to adjust a working parameter.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wells with the known methods of Aagaard predictably resulting in each of the one or more control signals is associated with a control command, the control command being configured to control a corresponding target acquisition device to adjust a working parameter by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing control of acquisition devices via control input as suggested by Aargaard.

	
Regarding claim 7 and 16, Wells Elberbaum and Aargaard further disclose the system of claim 6, wherein the working parameter includes at least one of an orientation of the acquisition device, an acquisition resolution, a frame rate, or a field of view (See Aargaard [0044] [0055] controlling pan tilt of a camera).

Regarding claim 8 and 17, Wells Elbarbaum disclose the system of claim 1, but do not disclose wherein to transmit the one or more control signals to the one or more target acquisition devices of the plurality of acquisition devices via the transmission medium, the at least one processor is directed to cause the system to: transmit the one or more control signals to the one or more target acquisition devices in a distribution mode or a broadcast mode.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wells with the known methods of Aargaard predictably resulting in transmitting the one or more control signals to the one or more target acquisition devices of the plurality of acquisition devices via the transmission medium, the at least one processor is directed to cause the system to: transmit the one or more control signals to the one or more target acquisition devices in a distribution mode or a broadcast mode by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing control of acquisition devices via control input as suggested by Aargaard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425